Citation Nr: 0109335	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  94-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a back injury, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right forearm, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970 and from February 1975 to January 1976.  He served in 
Vietnam and his decorations include the Purple Heart Medal 
and the Combat Action Ribbon.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased evaluation of 20 percent 
disabling was granted for the service-connected residuals of 
a back injury and a compensable evaluation was denied for the 
service-connected residuals of a fragment wound to the right 
forearm.  

In August 1995, the veteran was afforded a hearing before the 
Board and the transcript of that hearing is of record.  By 
letter dated October 4, 2000, he was notified that the Board 
Member who conducted that hearing was no longer employed by 
the Board, and he was afforded the opportunity to request 
another Board hearing.  The veteran was informed that if he 
did not respond within 30 days of the date of the letter, the 
Board would assume that he did not want an additional hearing 
and adjudication would proceed accordingly.  As the record 
does not indicate that the veteran has requested an 
additional hearing, or that he responded within 30 days of 
notification, the Board finds that no further action is 
required with regard to an additional hearing in reference to 
the issues currently on appeal.  

The record indicates that Board remanded the instant claims 
in May 1996 and in August 1997 for the purpose of further 
evidentiary development.  Having reviewed the record, the 
Board has concluded that the specified development has been 
completed to the extent possible and that the instant claims 
are ready for appellate adjudication.  

FINDINGS OF FACT

1.  The veteran's service-connected back disability, which is 
diagnosed as recurrent lumbosacral strain, is currently 
manifested by marked limitation of forward flexion, loss of 
lateral spine motion, and degenerative changes identified by 
x-ray.  

2.  The revised criteria pertaining to evaluation of muscle 
injuries are more favorable to the veteran, as the definition 
of "moderately severe muscle disability" provided therein 
is less stringent than that of the previously effective 
regulations.  

3.  Prior to July 3, 1997, the service-connected residuals of 
a shell fragment wound to the right forearm are manifested by 
symptomatology which is consistent with a moderate muscle 
disability.  

4.  From July 3, 1997, the service-connected residuals of a 
shell fragment wound to the right forearm are manifested by 
symptomatology which is consistent with a moderately severe 
muscle disability.  


CONCLUSIONS OF LAW

1.  The service-connected residuals of a back injury, 
diagnosed as recurrent lumbosacral strain, are 40 percent 
disabling.  38 U.S.C.A. §§ 1154, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.71, Diagnostic Code 5295 (2000).  

2.  The service-connected residuals of shell fragment wound 
to the right forearm are 10 percent disabling, prior to July 
3, 1997.  38 U.S.C.A. § 1154, 5107 (West 1991 & Supp. 1996); 
38 C.F.R. §§  4.55, 4.56, 4.73, Diagnostic Code 5308 (1996).  

3.  The service-connected residuals of a shell fragment wound 
to the right forearm are 20 percent disabling, from July 3, 
1997.  38 U.S.C.A. § 1154, 5107 (West 1991 & Supp. 1996); 
38 C.F.R. §§  4.55, 4.56, 4.73, Diagnostic Code 5308 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for his service-connected back 
disability and that an evaluation in excess of 10 percent is 
warranted for the residuals of a shell fragment wound to the 
right forearm.  In pursuing a claim for increased disability 
compensation, it is presumed that a veteran is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The Board notes that 38 U.S.C.A. § 5103, which concerns VA's 
duty to assist a claimant with the development of facts 
pertinent to his claim, has been substantially revised during 
the pendency of this appeal.  The revised statutes provide 
that VA must make "reasonable efforts" to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  In 
addition, the claimant and his or her representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  In the 
case of a claim for disability compensation, the assistance 
provided by VA shall also include providing a medical 
examination or obtaining an opinion when such an examination 
or opinion is necessary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

The Board finds that these revisions are applicable to the 
instant claim as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Review of the record indicates that the 
veteran has been afforded several VA spine, joint, and 
neurological examinations during the course of his appeal.  
The record does not indicate the need to obtain additional 
records and the veteran has not indicated the existence of 
any additional outstanding records which need to be 
considered in conjunction with this appeal.  In addition, 
veteran has been notified of the evidence need to support his 
claim, via the issuance of a Statement of the Case and a 
Supplemental Statement of the Case.  Accordingly, the Board 
finds that the duty to assist, as mandated by the VCAA, has 
been satisfied.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995). 


I.  Evaluation in excess of 20 percent for the service-
connected residuals of a back injury

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for his service-connected back 
disability, and he has argued that the criteria for a 40 
percent rating for lumbosacral strain have been met.  In a 
June 1976 rating decision, service connection was granted for 
residuals of a back injury with old fractures at L1, L2, and 
L4 on the left.  The rating decision indicates that the 
veteran had sustained vertebrae fractures in an on-the-job 
injury which occurred during the interim period between his 
first and second periods of active service, and service 
connection was granted on the basis of aggravation of the 
pre-existing back disability.  The service-connected 
residuals of back injury are currently rated as 20 percent 
disabling under Diagnostic Code 5295.  
.
Diagnostic Code 5295 pertains to lumbosacral strain, and 
provides an evaluation of 20 percent disabling based on 
evidence of muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in a standing position.  
An evaluation of 40 percent disabling is warranted for severe 
lumbosacral strain, based on evidence of listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Diagnostic Code 5292 pertains to evaluation of limitation of 
motion of the lumbar spine, and provides disability 
evaluations based on the degree of severity, whether slight 
(10 percent disabling), moderate (20 percent disabling), and 
severe (40 percent disabling).  

Based on the history of prior vertebral fractures associated 
with the service-connected back disability, the Board has 
also considered application of Diagnostic Code 5285, which 
pertains to evaluation of vertebra fracture residuals.  
Diagnostic Code 5285 provides that where residuals of a 
vertebra fracture do not result in spinal cord involvement 
and do not produce abnormal mobility requiring a neck brace 
(jury mast), disability is evaluated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  


Evidence

The Board notes that the veteran's appeal with regard to this 
issue has been ongoing since 1993, and thus, a significant 
amount of medical evidence has been obtained in conjunction 
with this appeal.  The Board has summarized the pertinent 
evidence which has been considered in conjunction with the 
veteran's claim.  

Private outpatient records show that since 1976,  the veteran 
has received chiropractic treatment by J. B., D.M., D.C., for 
back pain and problems diagnosed as lumbar sprain/strain.  
These records show complaints of intermittent moderate lumbar 
pain, stiffness, and radiation to the lower extremities and 
buttocks.  In March 1991, objective findings included normal 
gait, abnormal Milligram's Test; hypoesthesia of the right 
leg, and slight tenderness of the lumbar spine and 
musculature upon palpation.  Lumbo-dorsal spine flexion was 
70 degrees; extension was 20 degrees; left lateral and right 
lateral flexion were 20 degrees; and left rotation and right 
rotation were 20 degrees, all with pain.  In August 1991, the 
veteran was seen for an exacerbation of lumbar sprain/strain 
caused by recent activity.  Gait was guarded and measured, 
apparently due to pain or anticipation of pain.  Tenderness 
of the lumbar spine and musculature was noted.  Range of 
motion in the lumbo dorsal region was tested with the 
following results:  flexion, 30 degrees, extension, 15 
degrees, left lateral flexion and right lateral flexion, 20 
degrees; left rotation and right rotation, 20 degrees, all 
with pain.  

In June 1992, objective findings included left leg 
hypoesthesia and muscle weakness of the left extremity.  
Flexion was 40 degrees, extension was 20 degrees, left 
lateral flexion was 15 degrees, and right lateral flexion was 
20 degrees with pain.  Left and right rotation was 20 
degrees.  In December 1992, objective findings included 
positive Kemp's sign, Lasegue's test, Lewin's sign, and 
Braggard's test, as well as left leg hypoesthesia.  Range of 
motion was 40 degrees of flexion, 20 degrees of extension, 20 
degrees of left lateral and right lateral flexion, and 20 
degrees of left and right rotation, all with pain.  It was 
noted that the veteran's condition was exacerbated by work 
activities and was affected by factors such as a curvature of 
the lumbar spine, a decrease in the A-P curve of the lumbar 
spine, standing for long periods of time, and physical 
activity, stress, and degeneration.  

In a 1993 statement, the veteran complained of pain in the 
back, left hip, and leg, very little flexibility, and trouble 
bending, reaching, and being on his feet for any lengthy 
period.  

In February 1993, the veteran sought VA treatment for 
complaints of pain in his back, left leg, and left knee.  On 
examination, there was no spinal tenderness and no muscle 
spasm.  Straight leg raise was negative, and there was no 
point tenderness in the left lower extremity.  Sensation was 
intact and strength was 5/5.  A March 1993 EMG report shows 
that the veteran gave a history of recurrent episodes of 
spasm and mechanical low back pain.  He complained of low 
back pain, left leg numbness, and giving way in the lower 
extremities.  He walked with a gait that almost looked like 
his left leg was too long.  He could walk on his heels and 
toes, but it was unclear whether he was inhibited by pain or 
true weakness.  On manual muscle testing, strength was normal 
in the lower extremities bilaterally.  There was no obvious 
atrophy of the lower extremities.  He had some pain with hip 
rotation, anteriorly in the groin area on external rotation, 
and in the sacroiliac area on internal rotation.  EMG 
examination of the left lower extremity showed no evidence of 
lumbosacral radiculopathy, and his symptoms suggested 
mechanical low back pain.  

On VA examination in August 1993, the veteran reported that 
any physical activity aggravates his back.  Complaints 
included pain in the low back, left leg, and left hip.  He 
indicated that he was unable to get employment because of his 
back and leg conditions.  Objective examination revealed 
normal lordosis and there was no bony tenderness, no 
deformity, no discoloration, and no fixed deformity.  There 
were no postural abnormalities and musculature of the back 
was normal.  Forward flexion was 40 degrees, backward 
extension was 10 degrees, left lateral flexion and right 
lateral flexion were 20 degrees, and rotation to the left and 
right were 20 degrees.  There was objective evidence of pain 
on motion and neurologic examination was normal.  An 
impression of chronic low back pain secondary to a musculo-
skeletal like syndrome is indicated.  The August 1993 
lumbosacral spine x-ray report shows findings of minimal 
degenerative changes, lower lumbar spine, most apparent at 
the L5-S1 level.  

In 1995, the veteran underwent radiographic testing by M.G., 
M.D.  The findings were consistent with the following 
diagnostic impressions:  1.  lumbar spine (upper) swelling 
and effusion at the multifidus, longissimus, intercostalis, 
and quadratus muscle group; lumbar sprain and concurrent 
strain indicated by changes in sonographic signals reflected 
by the support ligaments, PLL, and joint capsule; and non-
suppurative inflammation or irritation of the connective 
tissue between the dorsal root ganglion of the lumbar segment 
and the medial boarder of the Psoas Majoris muscle, L3-5.  

At an August 1995 hearing before a Member of the Board, the 
veteran complained of chronic back pain on physical activity.  
He related this pain to pressure on the discs of the lumbar 
spine.  He indicated problems with walking up and down 
stairs, tying his shoes, bending over, and muscle spasms in 
his back, and he testified that he uses a back brace 
regularly.  He stated that he occasionally misses work 
because of his back problems, and he has to limit his hours 
as a painter if he has to do any bending or stretching.  He 
also reported pain and stiffness down his legs.  

Chiropractic treatment notes from Dr. B. indicate that the 
veteran continued to be followed for lumbar sprain/strain 
from 1993-1995.  In June and July 1993, objective findings 
included left leg hypoesthesia and lumbar spine limitation of 
motion with pain.  In February 1994, lumbo dorsal flexion was 
to 70 degrees with pain, extension was to 30 degrees with 
pain, left lateral and right lateral flexion were 30 degrees 
with pain, and left rotation and right rotation were 30 
degrees with pain.  In March 1995, there was hypoesthesia of 
the left lower extremity and range of motion in the lumbo 
dorsal region was recorded as 85 degrees of flexion, 20 
degrees of extension, 20 degrees of left lateral flexion and 
right lateral flexion, and 30 degrees of left and right 
rotation, all with pain.  In June 1995, lumbodorsal flexion 
was to 50 degrees with pain.  

In October 1995, no lower extremity motor loss and no sensory 
deficit was apparent.  The toes were downgoing bilaterally.  
Right rotation was full and pain free.  Flexion was mildly 
restricted with pain, and extension was normal in extent but 
was productive of pain.  Right lateral flexion, left lateral 
flexion, and left rotation were normal in extent but 
productive of pain.  Straight leg raising was positive for 
local back pain and radiating left leg pain at 45 degrees on 
the left.  Braggard's confirmatory sign was absent 
bilaterally, and Leg drop test was negative bilaterally.  
Kemp's test was positive bilaterally for local back pain.  
Fabere Patrick was negative bilaterally.  Milligram's sign 
was negative, and Gaenslen's test was positive on the left 
and negative on the right.  Bekhterev's test was negative 
bilaterally.  A clinical impression of lumbar sprain/strain 
is indicated.  In a disability impairment report, dated June 
1996, Dr. B. estimated the permanent impairment of the 
veteran's whole person at 30 percent.

On VA spine examination in October 1996, complaints included 
constant back pain and pain with problems sitting, standing, 
lifting, bending, twisting, and turning.  Lumbar spine range 
of motion showed forward flexion to 40 degrees, extension to 
20 degrees, lateral flexion to the left and right of 30 
degrees, and rotation to the right and left of 40 degrees, 
with subjective complaints of pain at the extremes of motion.  
Ankle jerk and knee jerk were equal and symmetrical 
bilaterally.  There was no motor or sensory loss, and he 
walked on his toes and heels without difficulty.  Station and 
gait were normal and flexion prone test was negative.  
Straight leg raising was negative to 80 degrees bilaterally.  
While dressing, he had no problems putting on his shoes, 
socks, or clothes.  X-rays of the lumbar spine showed slight 
anterior spurring and narrowing at the L5-S1 level with 
spinous process deformities at the L1, 2, and 4 levels on the 
left, as well as slight to minimal degenerative arthritis in 
the lower lumbar spine.  The examiner provided an impression 
of old fracture, transverse processes, L1, 2, and 4, with 
minor degenerative changes of the lumbar spine.  

In an addendum to the examination report, the examiner 
indicated that there was no objective evidence of pain on 
range of motion of the spine, however, there were subjective 
complaints of discomfort at the extremes of motion.  Based on 
the examination, the examiner felt that the overall 
limitation of motion was of a moderate degree.  There was no 
evidence of spasm with forward bending, nor was there any 
listing of the spine itself.  Goldthwaite's sign was 
negative.  There was a decrease in lateral motion, as noted 
on the spine evaluation; however, no abnormal mobility was 
noted with forced motion.  In the examiner's opinion, the 
veteran did not have intervertebral disc syndrome, i.e., 
there were no findings consistent with a herniated nucleus 
pulposus and associated radicular symptoms.  

The examiner noted that the veteran had frequently described 
symptoms of back and lower extremity pain, however, no 
sciatic neuropathy or muscle spasm was demonstrated.  Ankle 
jerk and all other neurologic findings were normal.  Since 
the veteran was able to function quite well and to work as a 
house painter, it was the examiner's impression that these 
flare-ups would not result in additional loss of motion.  The 
examiner also noted that while the veteran was dressing and 
undressing, he was able to do so without any difficulty, 
which was in spite of the limitation of motion which was 
noted.  In addition, straight leg raising being to 80 degrees 
bilaterally with the negative Goldthwait's sign suggested 
that his flexion of 40 degrees actively might be somewhat 
less than what could be obtained.  

On VA peripheral nerves examination in October 1996, the 
veteran reported constant discomfort in the low back which 
was could worsen, especially after working.  On flexion of 
the back, he had some limitation before he developed pain and 
there was no particular tenderness over the lumbosacral 
spine.  Straight leg raising to 70 degrees caused discomfort 
in the back of the thigh bilaterally, but no back pain.  
Muscle strength, tone, and bulk was normal at all levels, and 
muscle stretch reflexes were 1-2+ symmetrical at all levels 
with toes downgoing to plantar stimulation.  Sensation was 
intact to position in all extremities with no Romberg sign.  
Pin prick and vibration were also intact at all levels.  He 
had normal free, toe, heel, and tandem gait.  No definite 
sensory or motor impairment was noted in the lower 
extremities, and no wasting or atrophy was seen.  Impressions 
included chronic low back pain with recurrent lumbar strain.  

In October 1997, the veteran sought VA treatment for 
complaints of worsening low back pain with radiation to the 
left leg with numbness.  On examination, there was tenderness 
to palpation along the left paralumbar muscles.  Reflexes 
were 2+ at the ankles and toes.  Babinski's were absent and 
straight leg raising was normal.  He was given a prosthetics 
request for a lumbosacral corset.  

On VA spine examination in January 1998, the veteran 
complained of back pain with bending and twisting.  He 
reported joint swelling, constant and aching pain, and spasms 
in the back.  He stated that his last flare-up was two months 
before.  He also indicated that he wears a brace while at 
work at the post-office and that he had not missed any work 
for perhaps the last year.  

Examination showed forward flexion to 30 degrees, extension 
to 5 degrees, lateral bending to the left and right of 20 
degrees, and rotation to the left and right of 30 degrees.  
He walked on his toes and heels and rose from a squat 
position without any difficulty.  Reflexes at the knee and 
ankle were equal and symmetrical.  There was some tightness 
in muscle spasm in the back itself.  There was no fixed 
deformity.  Straight leg raising was negative in the sitting 
position and positive at 60 degrees in the supine position.  
There was lumbar spine tenderness, and no motor or sensory 
loss was noted.  The examiner provided an impression of 
chronic lumbosacral strain with history of transverse 
processes fractures of L1, L2, and L5.  X-rays were not 
available, but the examiner noted that x-rays from a previous 
evaluation in 1996 showed evidence of mild to minimal 
degenerative changes.  

In a March 1999 addendum to the examination report, the VA 
examiner indicated that he had been asked to comment upon the 
effect of repeated use, excess fatigability, incoordination, 
and weakness due to the service-connected back disability.  
The examiner noted that the change of range of motion on 
evaluations were basically subjective and not objective in 
any way, and to illustrate this point he noted that the range 
of motion shown on a previous evaluations showed fairly 
moderate decreased range of motion, however, the veteran had 
more mobility when getting dressed, putting on his shoes, 
etc.  In the examiner's view, this suggested that the amount 
of motion obtained on examination was indeed very subjective, 
as if one can bend down to tie their shoes in a sitting 
position, they definitely have more than on 30 degrees or so 
of forward flexion.  

With respect to the questions regarding weakness due to 
repeated use, and excess fatigability or incoordination, 
there was nothing that the examiner could determine in the 
veteran's history which would suggest any increased symptoms 
with fatigability.  In fact, the veteran had mentioned that 
he had not missed work for an entire year because of back 
problems.  The veteran reported that he wears a back brace at 
work and that he experiences occasional flare-ups, however, 
the examiner felt that it was extremely difficult to show any 
weakness other than on a historical basis and therefore, 
weakness was not shown objectively and all that was present 
was the question of increased weakness which was not 
demonstrable on examination.  The examiner also noted that a 
previous EMG of the upper and lower extremities was within 
normal limits.  It was the examiner's impression that 
subjective complaints could be taken for what they are, based 
on subjectivity only.  Based on the information provided and 
that the amount of disability based on this examination, it 
was the examiner's opinion that the evaluation was consistent 
with that of a moderate back disability, and there was no 
increase in functional disability related to repeated use.  

On VA neurologic examination in February 1998, the veteran 
complained of constant severe back pain which varied in 
severity, as well as hip and leg pain.  On examination, he 
walked with an antalgic gait.  Strength exam was normal 
except for some give-way weakness due to guarding in all 
muscle groups in the left lower limb.  Muscle stretch 
reflexes were intact and symmetrical at all levels.  Pin 
prick and light touch were intact at all levels.  Toes were 
downgoing to plantar stimulation.  The examiner provided an 
impression of chronic low back pain with recurrent lumbar 
strain.  No evidence was seen for lumbosacral radiculopathy 
on physical examination or in previous EMG's.  It was noted 
that his subjective description of pain and disability with 
repeated use, including standing and sitting for prolonged 
periods, suggested that there was a moderate to severe 
limitation of motion of the lumbar spine when the pain is at 
its greatest.  


Analysis

Having reviewed the record, the Board has determined that the 
symptomatology exhibited by the veteran's service-connected 
back disability is consistent with an increased rating of 40 
percent, based on a finding of severe lumbosacral strain 
under Diagnostic Code 5295.  The record indicates that the 
service-connected back injury residuals are diagnosed as 
chronic or recurrent lumbar sprain and strain, which is 
reflected in the assignment of a rating under Diagnostic Code 
5295 (lumbosacral strain).  Specifically, the evidence of 
record is indicative symptoms such as marked limitation of 
forward bending and loss of lateral motion with osteo-
arthritic changes, and narrowing or irregularity of joint 
space, and these symptoms are contemplated in the criteria 
provided for a 40 percent rating under Diagnostic Code 5295.  

The evidence shows that during the course of the appeals 
period, the veteran's service-connected back disability has 
been manifested by marked limitation of forward bending, as 
findings of forward flexion ranging from 30 degrees to 40 
degrees are shown both in Dr. B.'s chiropractic treatment 
records (dating to 1991) and in the VA examination reports.  
In addition, the record includes objective evidence of loss 
of lateral spine motion.  On VA examination in August 1993, 
lateral motion to the left and the right was recorded as 20 
degrees.  On VA spine examination in October 1996, lateral 
flexion to the left and right was 30 degrees, with subjective 
complaints of pain at the extremes of motion, and the 
examiner commented that a decrease in lateral motion was 
shown on objective examination.  In addition, degenerative 
changes in the lumbosacral spine have been identified by x-
ray.  

Therefore, the record includes objective evidence of marked 
limitation of forward flexion of the lumbar spine and loss of 
lateral spine motion with osteoarthritic changes, and these 
findings have been associated with the veteran's treatment 
for the service-connected low back disability of chronic 
lumbosacral strain.  In addition, the 1998 VA examiner 
indicated that the veteran's subjective complaints were 
suggestive of a moderate to severe limitation of motion of 
the lumbar spine when the pain is at its greatest.  In the 
Board's view, therefore, the overall disability picture 
presented is consistent with a finding of severe lumbosacral 
strain, for which an evaluation of 40 percent is appropriate 
under Diagnostic Code 5295. Accordingly, the Board finds that 
the evidence is in favor of the assignment of an increased 
rating of 40 percent for the veteran's service-connected back 
disability, which is the maximum allowable rating under 
Diagnostic Code 5295.  

The Board is aware that there is evidence which indicates 
that the veteran has a greater degree of forward flexion than 
is indicated by range of motion studies on VA examinations in 
1996 and 1999.  For instance, the 1996 VA examiner indicated 
that the veteran was able to dress and undress without any 
difficulty, which was in spite of the limitation of motion 
(40 degrees of forward flexion) which was noted.  In the 
March 1999 examination report, the examiner noted that the 
amount of motion obtained on examination was very subjective, 
as the veteran had more mobility when getting dressed, 
putting on shoes, etc., and if one can bend down to tie their 
shoes in a sitting position, they definitely have more than 
30 degrees of forward flexion.  However, the Board finds that 
this negative evidence is outweighed by the other evidence of 
record, and that the overall disability picture presented is 
consistent with a finding of marked limitation of forward 
flexion.  In addition, it has been noted that the veteran's 
subjective complaints are consistent with a moderate to 
severe degree of limitation of motion in the lumbar when pain 
it at its greatest, which suggests that the veteran ahs a 
marked degree of functional loss (as a result of pain) with 
regard to limitation of motion.  

Although 40 percent is the maximum allowable rating under 
Diagnostic Code 5295, the Board has considered whether a 
higher evaluation might be warranted in light of other 
diagnostic codes.  The Board finds that an evaluation in 
excess of 40 percent is not warranted under Diagnostic Code 
5293 (intervertebral disc syndrome), as the October 1996 VA 
examiner found that he did not have intervertebral disc 
syndrome and there were no findings consistent with a 
herniated nucleus pulposus and associated radicular symptoms.  
In addition, the assignment of a separate rating for lumbar 
spine pathology under Diagnostic Code 5292 (which pertains to 
evaluation of limitation of motion of the lumbar spine) is 
not available as rating in such a manner would violate the 
anti-pyramiding provisions of 38 C.F.R. § 4.14 (2000) (The 
evaluation of the same disability and symptomatology under 
various diagnoses is to be avoided).   

Finally, the Board notes that an evaluation in excess of 40 
percent disabling is not warranted for the veteran's service-
connected low back disability under Diagnostic Code 5285, 
which pertains to evaluation of vertebra fracture residuals.  
As there is no evidence that a neck brace is required or that 
there is cord involvement associated with the vertebra 
fracture, evaluations of 60 percent and 100 percent, 
respectively, are not warranted for the service-connected 
back disability under Diagnostic Code 5285.  Diagnostic 5285 
also provides for evaluations based on definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  Although the veteran has a 
history of vertebral fracture and there is evidence of 
spinous process deformities, these findings are shown to be 
residuals of fractures to the transverse processes only, and 
this type of fracture does not constitute a demonstrable 
deformity of the vertebral body for the purposes of 
Diagnostic Code 5285.  

The Board has also considered the assignment of an evaluation 
in excess of 40 percent disabling on the basis of functional 
loss and the Court's holding in 
DeLuca, supra.  The evidence of record indicates that there 
is evidence of functional loss associated with the veteran's 
service-connected back disability.  He has frequently 
complained of back pain and functional limitations, and 
objective findings have included limitation of motion of the 
spine, hypoesthesia in the lower extremities, and give-way 
weakness due to guarding in all muscle groups in the left 
lower limb.  On VA examination in 1998, it was noted that his 
subjective description of pain and disability with repeated 
use was indicative of a moderate to severe limitation of 
motion of the lumbar spine when the pain is at its greatest.  
The veteran has also reported that he wears a back brace 
while at work and that his back pain has interfered with his 
employment; in addition, the chiropractic treatment records 
suggest that his back disability is exacerbated by work 
activities.  

Although there is evidence of functional loss associated with 
the service-connected back disability, the Board is of the 
opinion that this functional impairment is adequately 
compensated through the assignment of the maximum rating of 
40 percent under Diagnostic Code 5295, based on a finding 
that the veteran has severe lumbosacral strain.  The Board 
does not find that the evidence is indicative of the 
manifestation of an additional degree of functional loss or 
functional impairment which would support the assignment of 
an evaluation in excess of the 40 percent rating assigned 
herein.  Therefore, the Board finds that an evaluation in 
excess of 40 percent is not warranted on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in Deluca, 
supra.  

For the reasons stated above, therefore, the Board finds that 
the assignment of a rating of 40 percent, but no more, is 
warranted for the service-connected back disability which is 
diagnosed as chronic lumbosacral strain.  


II.  Evaluation in excess of 10 percent for residuals of 
shell fragment wound, right forearm

The service-connected residuals of a shell fragment wound to 
the right forearm has been rated by the RO as 10 percent 
disabling under Diagnostic Code 5308.  Muscle injuries of the 
forearm and hands are rated under Diagnostic Codes 5307 
through 5309.  Diagnostic Code 5308 rates the disabilities of 
Muscle Group VIII, which pertains to muscles arising mainly 
from external condyle of humerus, extensors of carpus, 
fingers, and thumb, and supinator, which affect the extension 
of wrist, fingers, and thumb and abduction of thumb. See 38 
C.F.R. § 4.73 (2000).

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
pendency of the veteran's appeal, effective July 3, 1997.  62 
Fed. Reg. 30235-30240 (June 3, 1997).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his or her claim under the criteria which are 
most favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
See also VAOPGCPREC 3-2000 (April 2000).  

Having reviewed the record, the Board finds that the revised 
rating criteria are more favorable to the veteran as they 
provide for less stringent standards with regard to the 
criteria provided in the definition of moderately severe 
muscle injury.  See Karnas, supra; VAOGCPREC 3-2000 (April 
2000).  Therefore, the revised regulations will be applied 
from and after the effective date of the enactment thereof, 
or from June 3, 1997; and the prior regulatory criteria will 
be applied for any period prior to that time.  A 
determination as to the appropriate rating for each specified 
rating must be based on all of the evidence of record.  
VAOPGCPREC 3-2000 (April 2000).

According to Diagnostic Code 5308, a 10 percent rating is 
warranted for a moderate injury affecting Muscle Group VIII 
on the dominant side.  A 20 percent evaluation is warranted 
for a moderately severe injury to Muscle Group VIII on the 
dominant side. 38 C.F.R. § 4.73, Diagnostic Code 5308.

The old criteria provide that moderate disability of muscles 
is contemplated when there is a through-and-through or deep 
penetrating wound of relatively short track by a single 
bullet or a small shell or shrapnel fragment, with no 
explosive effect from a high velocity missile and no 
residuals of debridement or prolonged infection.  Objective 
findings include entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track through the muscle tissue.  Objective 
findings also include signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
definite weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b) (1996).  

The old criteria provide that moderately severe disability of 
muscles is contemplated when there is a through-and-through 
or deep penetrating wound due to a high velocity missile or a 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts and 
intermuscular cicatrization.  The objective findings include 
relatively large entrance and (if present) exit scars so 
situated as to indicate track of the missile through 
important muscle groups.  Other objective findings include 
moderate loss of deep fascia or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side and marked or moderately 
severe loss of strength. 38 C.F.R. § 4.56(c) (1996).

Under the revised criteria pertaining to evaluation of muscle 
injuries, moderate disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement or prolonged infection.  
Additional factors for consideration include that there is a 
service department record or other evidence of in-service 
treatment for the wound and that there is a record of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lower threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  The objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating a short track of the missile through 
muscle tissue. There is some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2), effective July 3, 1997.

Under the revised criteria, moderately severe disability of 
muscles is contemplated when there is a through-and-through 
or deep penetrating wound by a small, high velocity missile 
or large low velocity missile, with debridement, prolonged 
infection or sloughing of soft parts and intermuscular 
scarring.  There is a service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound. There is a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.  The objective findings include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3), effective July 3, 1997.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) 
(2000).

The Board notes that the criteria for evaluation of muscle 
injuries require consideration of how the injury occurred.  
In this case, the record contains information indicating that 
the veteran was wounded during combat action in Vietnam in 
1969 and that he sustained a shell fragment wound to the 
right forearm; however, the service medical records 
corresponding to his treatment for this injury have not been 
associated with the claims folder.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).


Evidence

As noted, the record does not include information regarding 
the nature of the in-service shell fragment wound injury to 
the right forearm or the course of the veteran's treatment 
thereafter.  Available documentation indicates that the 
veteran received the Purple Heart Medal for wounds received 
in combat in Vietnam in May 1969.  In May 1969, the veteran 
was also awarded the Combat Action Ribbon, based on active 
participation and satisfactory performance in combat action 
as a confrontation with enemy ground forces.  

On VA examination in November 1986, a right forearm x-ray 
revealed findings of a small irregular metallic fragment 
measuring approximately 5 mm in the volar aspect of the right 
forearm at approximately mid-shaft.  It was not very close to 
the bone and no significant bony abnormalities other than 
mild degenerative changes of the right elbow were seen.  The 
1986 examination report shows a diagnosis of status post 
shrapnel, right forearm, with single foreign body still 
present, not responsible for perceived deficit.  

In January 1987, service connection was granted for 
residuals, fragment wound, right forearm, with retained 
foreign body.  A zero percent (noncompensable) evaluation was 
assigned under Diagnostic Code 7805.  It was noted that 
actual treatment records of the combat wound were not 
available, and that the record included a telegram notice 
reporting the veteran as a casualty with a superficial 
fragment wound of the left forearm.  Coupled with the 
findings on VA examination showing a fragment in the right 
forearm, the RO resolved doubt in the veteran's favor by 
finding that service connection was warranted for residuals 
of a wound with retained foreign body, right forearm.  

In his 1993 claim for an increased evaluation, the veteran 
complained of cramps in his right forearm and hand and he 
indicated that he had experienced a loss of dexterity in his 
fingers and some loss of feeling.  

On VA treatment in May 1993, the veteran complained of right 
wrist pain at the distal volar surface, as well as weakness 
and pain with wrist flexion and pronation.  Radial ulnar 
pulses were 2+, and motor and sensory examinations were 
intact.  Tinel's sign and Phalen's sign were negative.  
Strength in the wrist flexors/extensors was 4+/5.  An 
assessment of right pronator syndrome is indicated.  It was 
noted that x-rays showed no fracture, arthrosis, or 
subluxation.  On right wrist x-ray, no abnormality was 
identified, and it was noted that there might be minimal 
narrowing of the radiocarpal joint between the distal radius 
and the lunate.  On right forearm x-ray, findings included a 
metallic foreign body in the anteromedial soft tissues of the 
mid-forearm and ossification of the triceps insertion.  No 
other abnormality was identified.  

On VA examination in August 1993, the veteran indicated that 
his right wrist and hand bother him in cold weather and he 
complained of right hand cramps and crepitance with repeated 
use of the right hand.  He denied neurologic sequelae.  
Examination of the hand was without deformity.  The right 
wrist was normal.  The right volar forearm had a very small 
scar to the mid-volar forearm which was almost difficult to 
see, let alone measure.  It was noted that right hand 
dexterity was somewhat diminished as the veteran related that 
he could not use a typewriter, however, this was not 
demonstrable on physical examination.  The thumb, index, 
long, ring, and little fingers approximated the median 
transverse folds of the right hand within one centimeter.  
Neurological examination and grip strength were normal.  A 
radiograph of the right hand was without bony or joint 
abnormality.  The report shows an impression of status post 
shrap metal injury, right volar forearm. Examination of the 
hand, thumb, and fingers was normal.  

On VA peripheral nerves examination in October 1996, the 
veteran complained of cramping in the third through fifth 
digits of the right hand after he has been working a lot, 
especially in the fourth and fifth digit, leading to flexion 
of those fingers, and he reported extension problems in the 
fingers.  He indicated problems with fine motor coordination 
and stated that he cannot type using those digits.  On 
objective examination, muscle strength, tone, and bulk was 
normal at all levels with no pronator drift or tremor.  When 
flexing the wrist and fingers, he did get cramps in the right 
hand and forearm, and he had to use the other hand to 
straighten the fingers.  Sensation was intact to position in 
all extremities with no Romberg sign, and pinprick and 
vibration were intact at all levels.  There was no definite 
sensory or motor impairment in the upper extremities, 
however, the cramping of the hand on flexion of the fingers 
and wrist on the right was noted.  No wasting or atrophy was 
seen.  Impressions included cramping in the muscles that flex 
the right wrist and fingers which worsens with fatigue.  The 
examiner saw no clear nerve territory involved with this, and 
while this did not seem to be affecting the strength of his 
hand, it did limit the use of his hand.  

On VA scars examination in October 1996, objective findings 
included a scar, 1/4 of an inch long, on the volar aspect of 
the palmar surface of the forearm.  It had no abnormal 
texture, length, or color.  There was no keloid formation.  
There was no inflammation, swelling, or depression.  There 
was no tenderness and there were no painful spots or cosmetic 
problems with the scar itself.  There was no limitation of 
function.  An impression of shrapnel injury, right forearm, 
was indicated.  

In an addendum to the examination report, the examiner 
indicated that the veteran had reported cramps on use of the 
right hand, however, the examiner could not find a 
description of the wound itself.  It was the examiner's 
impression that the wound was more superficial than deep.  
There was no evidence of any explosive effect from a high 
velocity missile.  As noted, the area of the scar was 
extremely small, almost difficult to see with no residuals of 
debridement or prolonged infection.  There was no fascia 
defect or muscle loss, and there was no atrophy or impaired 
tonus.  The examiner noted that an x-ray was not available 
and thus, it was not known whether there were any metallic 
fragments within the subcutaneous tissues.  No loss of 
strength was found, and the muscles appeared to function 
normally with flexion/extension of the hand and forearm.  No 
impairment was found referable to the fragment wound.  

In December 1996, an increased evaluation of 10 percent was 
granted for the service-connected residuals of a shell 
fragment wound to the right forearm, with retained foreign 
body, under Diagnostic Code 5308-7804.  

On VA joints examination in January 1998, the veteran 
reported that his right hand gets numb in the last two 
fingers, and that normally he has some stiffness in this area 
as well as continued increased numbness over the ulnar nerve 
distribution.  He stated he was unable to use a typewriter 
because of difficulty moving the fingers themselves, 
especially the fourth and fifth.  He had no symptoms 
referable to the wrist or the elbow itself.  Objective 
findings included full range of motion of the elbow and 
wrist.  Right arm x-rays showed the presence of a small 
metallic fragment approximately 4 x 8 mm which appeared to be 
within the muscle mass of the flexor superficialis and 
profundus to the digits.  

The examiner indicated an impression of foreign body, right 
forearm, secondary to shrapnel.  It was the examiner's 
opinion that the veteran did not have a pronator teres 
syndrome insofar as the available EMG's (dating to 1993) 
showed a normal EMG of the upper extremity.  With the EMG 
being normal and the fact that the sensory disturbance was no 
median nerve historically or on evaluation, but rather ulnar 
nerve, the possibility of pronator teres syndrome was 
eliminated.  In addition, on examination there were no 
findings consistent with pronator teres syndrome as he had no 
Tinel and he had no atrophy over the area of the flexor mass.  
The examiner also indicated that there were no signs of 
pronator teres syndrome insofar as flexion/extension and 
prosupination of the elbow with resistance did not cause any 
sensory disturbance and flexion of the superficial flexor 
tendon to the long finger did not cause any distress with 
respect to innervation.  In addition, there was decreased 
sensation over an ulnar nerve distribution and pronator teres 
syndrome was a median nerve problem.  In addition, the 
examiner was unable to find any recent EMG or the notice of 
examination from 1995 which talked about pronator syndrome.  

It was the examiner's opinion that the symptoms which were 
being portrayed as pronator syndrome are actually secondary 
to the foreign body in the flexor mass, which caused the 
cramping and the sensory disturbance in the ulnar nerve 
distribution.  It was also the examiner's impression that the 
foreign body shrapnel fragment within the flexor mass is the 
cause of the veteran's symptoms and is basically attributable 
to the foreign body and therefore, the service-connected 
disability.  

The examiner provided a diagnosis of cramping in the muscles 
of the right hand with repeated use.  There was no definite 
nerve territory involved to suggest a specific nerve injury.  
However, the subjective sensory changes and the mild apparent 
weakness of the intrinsic hand muscles was slightly 
suggestive of a possible ulnar nerve injury.  It examiner 
also noted that previous nerve conductions did not indicate 
such an injury, which would mitigate against an ulnar nerve 
injury.  The examiner did not see evidence for weakness in 
the median nerve innervated muscles that would be compatible 
with his previous diagnosis of pronator syndrome.  Given the 
time course of the cramping of the hand, it seemed most 
likely that this is related to the injury he sustained in 
Vietnam.  It was further noted that these symptoms seemed to 
cause a great deal of limitation in his daily activities 
including limiting his ability to perform his job as a 
painter, and he is unable to use a typewriter due to the 
cramping.  

On neurologic examination in February 1998, it was noted that 
the veteran is right handed.  He reported that on use of the 
right hand and arm, he gets cramps in the third through fifth 
digits, especially the 4th and 5th digits, which causes 
uncontrollable flexion of the fingers.  He had not noticed 
any definite sensory loss but described a numb feeling in the 
same three fingers of the right hand at times.  These 
appeared to be a paresthiasis, but he did not have loss of 
sensation associated with this.  He was not taking any 
medication or undergoing any other treatment for these 
symptoms.  

On examination, there was a small scar in the anterior aspect 
of the right forearm about two-thirds of the way from the 
elbow to the wrist.  There was a slight Tinel's sign over the 
right ulnar nerve at the elbow, but not over the median nerve 
at the wrist.  He appeared to have mild true weakness of the 
right finger flexors, especially in the fourth and fifth 
digits, and also slight weakness of the interosseous muscles.  
He had a very slightly decreased amount of muscle bulk in the 
right thenar muscles and first dorsal interosseous muscle, 
compared to the same muscles in the left hand.  He had normal 
right wrist flexion strength.  Muscle stretch reflexes were 
intact and symmetrical at all levels.  Pinprick sensation was 
intact at all levels, but there was a slight subjective 
decrease in sharpness in the portion of the right hand served 
by the ulnar nerve.  Light touch was intact at all levels.  

It was noted that nerve conduction studies were performed of 
the right ulnar, median motor, and sensory conductions in 
January 1994, which was a normal study, and that qualitative 
sensory testing performed in October 1995 was also normal.  
It was further noted that a January 1998 right forearm x-ray 
showed a metallic foreign body within the anteromedial soft 
tissues of the mid-right forearm, and also showed 
ossifications dorsal to the olecranon process in the region 
of the triceps tendon insertion which might represent a 
nonunited fracture of the olecranon spur.  

In a March 1999 addendum to the examination report, the 
examiner noted that the forearm showed evidence of entrance 
and exit wounds, and there was some evidence of numbness and 
stiffness in the hand itself on the forearm.  Additional 
findings included numbness in the ring and long fingers of 
the hand and there was an EMG which was normal, as well as x-
ray findings of a metallic foreign body within the 
anteromedial aspects of the mid right forearm.  The examiner 
noted that from the location and the essentially normal range 
of motion that the individual described (and the lack of 
findings which were consistent with pronator teres syndrome) 
the examiner felt that the question was answered in the 
previous examination report.  With respect to overall 
disability, using two methods, it was the examiner's 
impression that the slight weakness in the 4th and 5th finger 
were basically as mentioned, ulnar nerve distribution.  

The examiner noted that at the present time, rating the 
injuries to the right forearm based on the information 
available under the reviewed criteria, a 10 percent or 
moderate muscle disability would be indicated.  With respect 
to the other criteria, the evaluation would also be 10 
percent based on moderate muscle disability.  (note:  the 
examiner was apparently provided with both the old and the 
new rating criteria pertaining to evaluation of muscle 
disabilities).  The examiner indicated that the muscles that 
would be involved would be that or irritation from the small 
metallic foreign bodies, the flexor superficialis and perhaps 
the flexor profundus.  There was not noted to be any lack of 
muscle mass in this area but only the weakness and the 
sensory disturbance as noted previously.  


a.  Evaluation in excess of 10 percent, prior to July 3, 1997

The Board has found that the recently revised criteria 
pertaining to evaluation of muscle injuries are more 
favorable to the veteran.  As such, the revised regulations 
must be applied from and after the effective date thereof, 
which in this case is July 3, 1997.  For any prior period, it 
is appropriate to apply the previously effective regulations, 
which the Board has done in this instance.  

Having reviewed the record, the Board has concluded that with 
consideration of the previously effective criteria, the 
evidence does not warrant the assignment of an evaluation in 
excess of 10 percent disabling for the service-connected 
residuals of a shell fragment wound to the right forearm, 
which is evaluated as a Muscle Group VIII injury under 
Diagnostic Code 5308.  As noted, under the previously 
effective criteria an evaluation of 20 percent is warranted 
for moderately severe muscle disability.  On VA examination 
in 1996, or prior to promulgation of the revised rating 
criteria, it was the examiner's impression that the shell 
fragment wound was more superficial than deep, with no 
residuals of debridement or prolonged infection, no fascia 
defect or muscle loss, and no atrophy or impaired tonus.  No 
loss of strength was found, and the muscles appeared to 
function normally.  In addition, there was no evidence of any 
explosive effect from a high velocity missile and the scar 
associated with the right forearm shrapnel wound has been 
repeatedly described as small, almost difficult to see, and 
on examination in 1996 there was no tenderness, inflammation, 
swelling, depression, cosmetic problem, or limitation of 
function associated with the right forearm shrapnel wound 
scar.   

Thus, the available objective evidence does not indicate 
evidence of a through and through or "deep penetrating" 
wound to Muscle Group VIII, and there is no evidence of 
prolonged infection, sloughing of soft parts, or 
intermuscular cicatrization associated with the service-
connected shell fragment wound residuals.  In addition, there 
is no objective evidence of relatively large entrance and 
exit scars so situated as to indicate the track of the 
missile through important muscle groups.  Furthermore, there 
is no evidence of moderate loss of deep fascia or moderate 
loss of normal firm resistance of muscles.  

Although there is evidence of loss of strength and atrophy in 
the muscles of Group VIII on the right side, as compared with 
the left, the apparent weakness in the intrinsic hand muscles 
on the right side has been described as "mild" (as per the 
1998 VA examination report).  On VA neurologic examination in 
February 1998, he was noted to have "mild" true weakness of 
the right finger flexors, "slight" weakness of the 
interosseous muscles, and a "very slightly decreased" 
amount of muscle bulk in the right thenar muscles and first 
dorsal interosseous muscle, as compared to the same muscles 
in the left hand.  Thus, there is evidence of mild atrophy 
and loss of strength.  In the Board's view, however, the 
objective findings do not suggest the manifestation of a 
"moderate" loss of muscle substance or a marked or 
moderately severe loss of strength, as is provided in the 
definition of a moderately severe muscle disability under the 
previous version of Diagnostic Code 5308.  

For these reasons, the Board finds that the current 
manifestation of a Group VIII muscle injury on the veteran's 
dominant side is not consistent with the criteria for a 
moderately severe muscle disability under the previous 
criteria found in Diagnostic Code 5308.  Thus, a higher, or 
20 percent rating, is not warranted prior to July 3, 1997.  
Rather, the Board finds that the disability picture presented 
prior to July 3, 1997 is consistent with the regulatory 
criteria provided for a moderate disability of muscles, as 
there is no evidence of explosive effect from a high velocity 
missile, residuals of debridement, or prolonged infection, 
and the evidence is indicative of a small entrance scar so 
situated as to indicate a relatively short track through the 
muscle tissues.  In addition, there is evidence of impairment 
of muscle tonus and definite weakness or fatigue in 
comparative tests.  As such, the Board finds that prior to 
July 3, 1997, the veteran's service-connected Group VIII 
muscle disability was consistent with a moderate muscle 
disability, as defined by the previous version of 38 C.F.R. 
§ 4.56(b).  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
shell fragment wound to the right forearm, prior to July 3, 
1997.  As the preponderance of the evidence is unfavorable, 
there is no doubt to be resolved.  


b.  Evaluation in excess of 10 percent, from July 3, 1997

The Board finds that under the revised criteria, the 
veteran's service-connected Group VIII muscle disability is 
consistent with a moderately severe muscle disability and 
therefore, an evaluation of 20 percent is warranted for that 
disability from July 3, 1997, the effective date of the 
revised regulations.  See 38 U.S.C.A. § 5110 (West 1991); see 
also VAOPGCPREC 3-2000 (April 10, 2000).  

Under the revised criteria, a moderately severe muscle 
disability requires objective evidence of entrance and exit 
scars, indicating the track of the missile through one or 
more muscle groups (as compared with the previous criteria 
which required evidence of "relatively large entrance and 
exit scars" with a track through "important muscle 
groups").  On VA examination in 1998, the examiner indicated 
that the right forearm showed evidence of entrance and exit 
wounds.  In addition, there is x-ray evidence of a retained 
foreign body in the anteromedial soft tissues of the mid-
forearm.  Additional objective findings as shown during the 
appeals period include impairment to various parts of the 
right upper extremity, including weakness in the interosseous 
muscles and the right thenar muscle.  In the March 1999 
addendum, the VA examiner noted that the muscles that would 
be affected by the service-connected disability included the 
flexor superficialis and perhaps the flexor profundus.  Thus, 
there is evidence that that the shell fragment had a track 
through one or more muscle groups.  

In addition, the objective findings associated with the 
service-connected Group VIII muscle disability include mild 
apparent weakness of the intrinsic hand muscles; mild true 
weakness of the right finger flexors; slight weakness of the 
interosseous muscles; and a very slightly decreased amount of 
muscle bulk in the right thenar muscles and first dorsal 
interosseous muscle, when compared with the same muscles in 
the left hand.  Thus, the available evidence includes 
indications of loss of muscle substance.  Furthermore, tests 
of strength and endurance, as compared with the sound side, 
demonstrate positive evidence of impairment.  
Parenthetically, the Board notes that under the previously 
effective rating criteria, evidence of "moderate" muscle 
loss and strength impairment (as compared to "positive 
evidence of impairment" only) is required for a "moderately 
severe" muscle disability.  

Under the revised criteria, a moderately severe muscle 
disability would also be characterized by evidence of the 
inability to keep up with work requirements.  In the 1998 
examination report, the examiner stated that the veteran's 
symptoms, including cramping in the hand, seemed to cause a 
great deal of limitation in his daily activities including 
limiting his ability to perform his job as a painter.  
Indeed, on physical examination in 1996, the examiner 
observed that the veteran got cramps in the right hand and 
forearm when flexing the wrist and fingers, such that he had 
to use the other hand to straighten the fingers.  Thus, there 
is evidence of impairment in extension of the fingers of the 
right hand and a corresponding occupational impairment as a 
result thereof.   

The revised criteria also provide that a moderately severe 
muscle injury will be manifested by a record of consistent 
compliant of the cardinal signs and symptoms of a muscle 
disability, as defined in paragraph (c) of 38 C.F.R. § 4.56 
(1999).  Such cardinal signs and symptoms include loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  The 
record shows that since the inception of his claim for a 
higher rating in 1993, the veteran has consistently reported 
symptoms of numbness and cramping in the right hand, 
especially in the 4th and 5th fingers.  It has been noted that 
his symptoms include diminished right hand dexterity and that 
he has complained of problems with fine motor coordination.  
The veteran has reported these problems frequently occur 
after prolonged use, and that he has difficulty typing and 
painting as a result.  The right hand cramping, as described 
by the veteran, was observed by the VA examiner on objective 
evaluation in 1996.  In the Board's view, this reported 
symptomatology is consistent with complaints of loss of 
power, weakness, lowered threshold of fatigue, impairment of 
coordination, and uncertainty of movement.  As such, the 
Board finds that the record is indicative of consistent 
complaints of the cardinal signs and symptoms of a muscle 
disability.  

The Board is aware that the evidence does not demonstrate the 
presence of a deep penetrating wound, debridement, prolonged 
infection, or sloughing of soft parts with regard to the 
shell fragment wound to the right forearm; furthermore, the 
service medical records pertaining to the veteran's in-
service treatment for a shell fragment wound are not 
available for review.  However, the Board finds that the 
negative evidence is outweighed in this instance, as the 
majority of the evidence of record is favorable to the 
veteran's claim in that the current manifestation of a 
moderately severe muscle injury (consistent with the 
definition provided in the new version of 38 C.F.R. § 4.56) 
is clearly shown.  Therefore, the Board finds that the 
disability picture presented most closely approximates the 
criteria contemplated for a moderately severe muscle 
disability under the revised regulations, and that the 
evidence therefore supports the assignment of a 20 percent 
rating under Diagnostic Code 5308.  

The Board also finds that the evidence does not indicate 
evidence of a severe muscle disability to the muscles of 
Group VIII on the right side, as there is no evidence of 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track; muscles which swell 
and harden abnormally in contraction; or evidence of severe 
impairment of function with in tests of strength, endurance, 
or coordinated movements as compared with the corresponding 
muscles of the uninjured side.  38 C.F.R. § 4.56 
(d)(4)(2000).  

For the reasons stated above, therefore, the Board finds that 
the criteria for the assignment of a 20 percent rating have 
been met for the service-connected residuals of a shell 
fragment wound to the right forearm, based on a 
characterization of the muscle injury as a moderately severe 
muscle disability according to the revised regulatory 
provisions.  Therefore, an evaluation of 20 percent disabling 
is warranted for this disability, from July 3, 1997, the 
effective date of the regulatory amendments.  

c.  Neurological rating

The Board notes that in the 1998 examination report and the 
1999 addendum to that report, a VA examiner indicated an 
opinion that the veteran did not have a pronator teres 
syndrome; rather the available evidence was suggestive of a 
possible ulnar nerve injury which was secondary to the 
presence of a foreign body in the flexor mass, which causes 
cramping and sensory disturbance in the ulnar nerve 
distribution.  Thus, the examiner attributed these 
neurological symptoms, which affect the ulnar nerve, to the 
service-connected right forearm shell fragment wound 
residuals.  

Based on these findings, the Board has considered the 
propriety of assigning a higher ratings for the service-
connected muscle disability under the criteria provided for 
nerve injuries, as found in 38 C.F.R. § 4.124 (2000).  
Diagnostic Code 8516 pertains to evaluation of paralysis of 
the ulnar nerve, and provides evaluations based on the degree 
of incomplete paralysis, whether mild (10 percent); moderate 
(30 percent); or severe (40 percent) on the dominant side.  
An evaluation of 60 percent is warranted for complete 
paralysis of the ulnar nerve on the major side.  

Having reviewed the record, the Board finds that application 
of Diagnostic Code 8516 would not result in higher ratings 
for the right forearm shell fragment wound residuals for 
either of the periods in question (prior to July 3, 1997 or 
from July 3, 1997), as the evidence does not suggest the 
manifestation of a moderate degree of impairment or 
incomplete paralysis associated with the ulnar nerve 
distribution; nor is there evidence of complete paralysis 
that would warrant the assignment of a 60 percent rating.  In 
addition, the Board notes that according to 38 C.F.R. 
§ 4.55(a) (2000), a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating.  Thus, a separate 
rating may not be assigned for the neurological 
symptomatology which has been shown to be associated with the 
right forearm shell fragment wound residuals.  


d.  Separate rating for scar

The Board also notes that separate evaluations may be 
assigned for distinct manifestations of the same disability, 
so long as the rated symptomatology is not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In this case, the RO has evaluated the scar 
associated with the residuals of a shell fragment wound to 
the right forearm under Diagnostic Code 7804, which provides 
an evaluation of 10 percent for scars which are superficial, 
tender, and painful on objective examination.  The Board 
finds that there is no evidence (for either of the periods 
under consideration) that the scarring associated with the 
right forearm shell fragment wound is productive of 
compensable manifestations for which a separate evaluation 
would be warranted under Diagnostic Code 7804 or any other 
diagnostic code pertaining to evaluation of scars, including 
codes 7803 and 7805.  Specifically, the right forearm scar 
has been described a very small, 1/4 of an inch scar on the 
volar aspect of the palmar surface of the forearm.  
Additional objective findings include that there is no 
abnormal color, texture, or swelling of the scar, and no 
painful spots or cosmetic problems with the scar itself.  In 
addition, the scar is not productive of limitation of 
function of the part affected.  

In light thereof, the Board finds that the evidence does not 
warrant the assignment of a separate compensable evaluation 
for the scar which is associated with the service-connected 
shell fragment wound residuals, under any of the appropriate 
diagnostic criteria.   


ORDER

An evaluation of 40 percent is granted for the service-
connected residuals of a back injury under Diagnostic Code 
5295, subject to the laws and regulations governing the award 
of monetary benefits.  

An evaluation in excess of 10 percent is denied for the 
service-connected residuals of a shell fragment wound to the 
right forearm, prior to July 3, 1997.  

An evaluation of 20 percent disabling is granted for the 
service-connected residuals of a shell fragment wound to the 
right forearm, from July 3, 1997, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


